PER CURIAM.
In an appeal from a declaratory judgment declaring that a policy insuring the owner of premises against liability im*364posed by law on account of bodily injuries accidentally suffered thereon does not insure against an assault willfully committed by the owner’s employee, it is the view of the court that the issue is controlled by the decisions of the Ohio Supreme Court in Commonwealth Casualty Co. v. Headers, 118 Ohio St. 429, 161 N.E. 278, and Rothman et al. v. Metropolitan Casualty Insurance Co., 134 Ohio St. 241, 16 N.E.2d 417, 117 A.L.R. 1169, wherein the principle is announced that: “The state of the will of the person by whose agency an injury is caused, rather than that of the injured person, determines whether an injury is accidental.”
Wherefore, it is hereby ordered that the judgment below be, and it is hereby, affirmed.